DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numbers "205" and "250" have both been used to designate “processing unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 289 as recited in paragraph 64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 62, line 2 recites “generator 220.2” which should be corrected to “generator 265”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFebvre et al. (US 7,698,962 B2) (LeFebvre hereinafter).
Regarding claim 1, LeFebvre discloses a monitoring system for a damping element on a rail vehicle, the damping element including a first section mounted on the rail vehicle and a second section for introducing a force acting horizontally upon the rail vehicle (Abstract), the monitoring system comprising:
a sensor (Fig. 2, sensor 12) mounted on the damping element for sensing a change in a section distance between the first section and the second section (Col. 3, lines 2-12);
a data memory (Fig. 2, data storage 32);
a processing unit configured to determine information regarding the change in the section distance and to store the information in the data memory (Fig. 2, data processing unit 28); and
a local energy supply device for an autonomous supply of energy for the processing unit (Fig. 2, power source 38).
Regarding claim 2, LeFebvre discloses the monitoring system according to claim 1, as stated above, wherein the local energy supply device includes a generator for the supply of electrical energy based on a relative movement of the first section and the second section (Col. 3, lines 54-61).
Regarding claim 3, LeFebvre discloses the monitoring system according to claim 2, as stated above, wherein the generator is configured for inductive conversion of mechanical energy into electrical energy and includes a coil that is configured for installation on the first section and at least one magnet that is arranged for installation on the second section (Col. 9, line 62 – col. 10, line 3).
Regarding claim 4, LeFebvre discloses the monitoring system according to claim 1, as stated above, wherein the sensor is configured for determination of a magnetic field and for 
Regarding claim 5, LeFebvre discloses the monitoring system according to claim 3, as stated above, wherein the magnet effects the sensor and the coil (Col. 3, lines 16-27; col. 6, lines 14-21).
Regarding claims 6-7, LeFebvre discloses the monitoring system according to claim 3, as stated above, having a first carrier element on which at least one coil and at least one sensor are mounted, wherein the first carrier element is configured for installation on the at least one of the first section and the second section; and wherein the at least one magnet is mounted on a second carrier element, wherein the second carrier element is configured for installation on the at least one of the first section and the second section (Col. 7, lines 7-17).
Regarding claim 9, LeFebvre discloses the monitoring system according to claim 3, as stated above, including an energy accumulator configured to temporarily store energy that is supplied by the generator (Col. 5, lines 58 – col. 6, line 3).
Regarding claim 10, LeFebvre discloses the monitoring system according to claim 3, as stated above, including a converter configured to process electrical energy that is provided by the generator (Col. 3, lines 16-27).
Regarding claim 11, LeFebvre discloses the monitoring system according to claim 1, as stated above, wherein the damping element is configured to degrade when an energy alters the section distance of the first section and the second section (Col. 3, lines 54-67).
Regarding claim 12, LeFebvre discloses the monitoring system according to claim 1, as stated above, wherein the sensor is configured to provide a signal that changes when the section distance between the first section and the second section changes (Col. 3, lines 16-27).
Regarding claim 16, LeFebvre discloses the monitoring system according to claim 1, as stated above, including a timing unit, wherein the processing unit is configured to define the 
Regarding claim 17, LeFebvre discloses the monitoring system according to claim 1, as stated above, including a communication device configured to provide the information stored in the data memory at an interphase, wherein the processing unit is configured to deactivate the communication device (Fig. 1, communication device 34).
Regarding claim 18, LeFebvre discloses the monitoring system according to claim 1, as stated above, wherein at least two operational states with different energy expenditures are supported, wherein a transition between the at least two operational states occurs subject to a signal from the sensor (Col. 8, lines 23-32)
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a process rather than a system and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/Examiner, Art Unit 3661